Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 7-22 are pending in the current application.
2.	This application is a CON of 16/749,412 01/22/2020 PAT 11084810. 16/749,412 is a CON of 16/143,523 09/27/2018 PAT 10570125 16/143,523 is a CON of 15/491,035 04/19/2017 PAT 10112934 15/491,035 is a CON of 14/891,051 11/13/2015 PAT 9650370 14/891,051 is a 371 of PCT/EP2014/060033 05/16/2014 and has FOREIGN APPLICATION EP 13168165.2 05/17/2013.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 7-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,865,744. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of claims 3-5 uses the compounds of claim 1, the third of which is the compound of the instant claims 7-22.  The claim 5 lists diabetic neuropathy of claims 7-18. Claim 19 is drawn to “nerve-injury induced neuropathic pain” which is generic to “pain associated with lumbosacral radiculopathy” in claim 5 and is a species of neuropathic pain of claim 4 which explicitly contemplated on column 11 line 63 which also includes “nerve-injury induced neuropathic pain”.  With regard to the compound being administered in the form a pill, capsule or tablet, claims 9-10, 13-14, 17-18, 21-22, this is a standard dosage form embraced by patent claim 2 and also disclosed in the specification at column 15 line 40. One could not practice the method of the instant claims without those compounds.  Such a disclosure in the specification makes the method obvious over the compound and composition claims 1-2; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  
4.	Claims 7-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-30 of U.S. Patent No. 9,650,370. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of claim 9 uses the compound of claim 2-3, which is the compound of the instant claims 7-22 to treat pain and diabetic neuropathy.  The claim 14 lists diabetic neuropathy of claims 7-18 and claim 24 specifies the compound of the instant claims. Claim 19 is drawn to “nerve-injury induced neuropathic pain” which is generic to “pain” in claim 9 and is a species of neuropathic pain of claim 16 which explicitly lists “pain due to nervous system injury”.  These pain types are also contemplated on column 12 line 53-54 which also includes “nerve-injury induced neuropathic pain”.  With regard to the compound being administered in the form a pill, capsule or tablet, claims 9-10, 13-14, 17-18, 21-22, this is a standard dosage form embraced by patent claims 5-7 and also disclosed in the specification at column 16 line 6. One could not practice the method of the instant claims without those compounds and compositions.  Such a disclosure in the specification makes the method obvious over the compound and composition claims 1-3, 5-7.  
5.	Claims 7-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,084,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘810 patent are drawn to a capsule, pill and tablet with varying amounts of active ingredients. Instant claims 9-10, 13-14, 17-18, 21-22, embrace these standard dosage forms and the claimed method could not be practices without them.   The instantly claims methods and specific amounts in the dosage forms are also disclosed in the specification at column 11 65 ff. to column 16 line 12 and column 16 lines 19-23, respectively. Such a disclosure in the specification makes the method obvious over the compound and composition claims 1-18.
6.	Claims 7-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10, 15-21, of U.S. Patent No. 10,112,934. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘934 patent are not patentably distinct since the claim 2 and 10  are drawn to treating neuropathic pain with the compound of claims 7-22.  Claims 19-21 recite the dosage forms of claims 9-10, 13-14, 17-18, 21-22. Claims 15-18 are drawn to species of claim 19 “nerve-injury induced neuropathic pain”.
7.	Claims 7-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10, 15-16, 17, 20 of U.S. Patent No. 10,570,125. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘125 patent are not patentably distinct since claim 1 is drawn to treating any human experiencing pain and the claim 9 is specifically drawn to treating neuropathic pain with the compound of claims 7-22.  Claims 17 and 20 recite the dosage forms of claims 9-10, 13-14, 17-18, 21-22. Claims 15-16 are drawn to species of claim 19 “nerve-injury induced neuropathic pain”.
Conclusion
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625